Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an Examiner’s Statement of Reasons for Allowance:
Claims 1-3, 6-11, 14-17, and 20 are allowable over the prior art of record.
The examiner has found that the prior art of record does not disclose or teach or suggest or render obvious a system and method and program product for processing packets in a host computing element, comprising: determining whether a packet originates from a container namespace corresponding to a container on the host computing element or a host namespace corresponding to the host computing element based on process identification numbers (PIDs) associated with an originating process for the packet; the packet originates from a container namespace, determining supplemental information for a container associated with the container namespace, wherein the supplemental information comprises a container type, a container identifier, or an absolute binary path to the originating process in the container; and processing the packet in the kernel of the host computing element based on the supplemental information as recited in the independent claims 1, 9, and 17.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Examiner’s Amendment / Reasons for Allowance.”

Additional References
The examiner as of general interest cites the following references.
a. Dima et al, U.S. Patent Application Publication No. 2020/0019410 A1.
b. Fandli et al, U.S. Patent No. 11,012,310 B2.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979. The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            December 21, 2021